DETAILED ACTION
This communication is in response to application no. 17/393776 filed 04 August 2021.
Claims 1-10 are currently pending and have been examined.  
Claims 1-10 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
Claims 1-10 recite the concept of registering products for purchase via different classification modes wherein an input button provides the switch between the different classification modes. This concept falls into the certain methods of organizing human activity grouping of abstract ideas. The concept is a commercial interaction including sales activities. The different classification modes are utilized in the dependent claims to provide discounts and points. This additional concept brings in advertising activities which also falls into the certain methods of organizing human activity grouping of abstract ideas.
The mere nominal recitation of generic computer components does not take the claim limitations out of the certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of an apparatus comprising an input device and processor and includes no more than mere instructions to apply the exception using a generic computer component. The apparatus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claim 5 additionally recites a display device. This display device does not impose any meaningful limits on practicing the abstract idea.
Dependent claim 8 additionally recites a storage device. This storage device does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2020/0034811 (“Ogawa”).

Regarding Claims 1 and 10, Ogawa teaches a commodity registration apparatus that registers a commodity to be sold in a commodity registration mode, comprising: 
an input device configured to input a classification mode switching instruction for switching the commodity registration mode from a first classification mode to a second classification mode; and a processor configured to detect an input of the classification mode switching instruction by the input device, switch the commodity registration mode from the first classification mode to the second classification mode in response to the detected classification mode switching instruction (See “In Act 33, the processor 13 waits for an instruction to switch to the semi-self-service mode. For example, when the button BU21 [input device] displayed on the call screen SC4 is touched, the processor 13 determines that the instruction is performed [instruction for switching from one mode to another]” in ¶ 0114, “Furthermore, according to the POS terminal 100, if the commodity designated by the customer is a commodity that is prohibited to be registered by the operation performed by the customer in a state in which the full-self-service mode [first mode] is set, it is permitted to switch to the semi-self-service mode [second mode] while the registration for the transaction is being performed” in ¶ 0143, and “According to the POS terminal 100 of the present embodiment, the operation mode is switched to the semi-self-service mode [second mode] in response to the operation on the button BU21 [input a mode switching instruction] shown on the call screen SC4 for indicating that the operation by the store clerk is required to deal with the registration of the registration prohibition commodity” in ¶ 0145.), 
register a commodity to be registered as a commodity belonging to a first classification when the commodity registration mode is the first classification mode (See “In Act 17, the processor 13 controls the touch panel for customer 1 to display a guidance screen. The guidance screen is used for guiding the customer that the customer is required to perform an operation for registering the purchased commodity” in ¶ 0079, “The customer who brings the commodity to the checkout counter performs an operation for designating the commodity as the purchased commodity using the touch panel for customer 1 or the fixed scanner 2” in ¶ 0091, and ¶ 0077 wherein it is described that the full-self-service mode [first mode] is active during these steps.), and 
register a commodity to be registered as a commodity belonging to a second classification different from the first classification when the commodity registration mode is switched from the first classification mode to the second classification mode (See “Then, after the operation mode is switched to the semi-self-service mode [second mode], the registration of a new commodity is performed in response to the operation performed by the store clerk to add the commodity to the commodity list created until now. … In other words, the operation mode of the POS terminal is easily switched from the full-self-service mode to the semi-self-service mode, and thus the registration prohibition commodity can be promptly registered through the operation performed by the store clerk” in ¶ 0143.).
Regarding Claim 4, Ogawa further teaches the input device is further configured to input a classification mode switching cancellation instruction for switching the commodity registration mode from the second classification mode to the first classification mode, and the processor is configured to detect an input of the classification mode switching cancellation instruction by the input device, and switch the commodity registration mode from the second classification mode to the first classification mode in response to the detected classification mode switching cancellation instruction (See “The processor 13 may determine whether or not the switch button BU3 is touched [cancellation instruction] in the same manner as in Act 7 in the standby state in Act 11 and Act 12 in FIG. 3. Then, if the switch button BU3 is touched [cancellation instruction], the processor 13 enters the standby state in Act 29 and Act 30 in FIG. 5. In this way, at any timing at which the registration of the commodity in the semi-self-service mode [second mode] is performed, the operation mode is switched to the full-self-service mode [switched to first mode], and then the registration of the commodity is continued in response to the operation performed by the customer” in ¶ 0151.).
Regarding Claim 5, Ogawa further teaches a display device configured to display a first commodity registration screen for registering a commodity belonging to the first classification, and a second commodity registration screen for registering a commodity belonging to the second classification, wherein the processor is configured to cause the display device to display the first commodity registration screen when the commodity registration mode is the first classification mode, and cause the display device to display the second commodity registration screen when the commodity registration mode is switched from first classification mode to the second classification mode (See “The registration settlement apparatus according to claim 1, further comprising: a visual indicator indicating whether the first determination module or the second determination module is enabled” in claim 8, “The processor 13 may display a message indicating that the operation mode is the semi-self-service mode on the screen displayed on the touch panel for store clerk 9 in the semi-self-service mode” in ¶ 0168.).
Regarding Claim 6, Ogawa further teaches the first commodity registration screen includes a first mode notification indicating that the commodity registration mode is the first classification mode, and the second commodity registration screen includes a second mode notification indicating that the commodity registration mode is the second classification mode (See “The registration settlement apparatus according to claim 1, further comprising: a visual indicator indicating whether the first determination module or the second determination module is enabled” in claim 8, “The processor 13 may display a message indicating that the operation mode is the semi-self-service mode on the screen displayed on the touch panel for store clerk 9 in the semi-self-service mode” in ¶ 0168.).
Regarding Claim 7, Ogawa further teaches the input device includes a first button for inputting the classification mode switching instruction for switching the commodity registration mode from the first classification mode to the second classification mode, and a second button for inputting a classification mode switching cancellation instruction for switching the commodity registration mode from the second classification mode to the first classification mode, wherein the first commodity registration screen includes the first button, and the second commodity registration screen includes the second button (See “A switch button BU3 is assigned with a function for instructing switching to the full-self-service mode by the operator” in ¶ 0055 and “A function for instructing switching to the semi-self-service mode by the operator (store clerk) is assigned to the button BU21” in ¶ 0113.).
Regarding Claim 8, Ogawa further teaches a storage device configured to set a value of a classification flag indicating whether the commodity to be registered is a commodity belonging to the first classification or a commodity belonging to the second classification (See “The processor 13 resets a mode flag and a withholding flag in Act. The mode flag indicates that a semi-self-service mode is applied at the time it is in a reset state, and that a full-self-service mode is applied at the time it is in a set state. The withholding flag indicates that the registration of a registration prohibition commodity described below is retained at the time it is in the set state. The mode flag and the withholding flag are stored in the main storage unit 14 or the auxiliary storage unit 15. Specifically, the processor 13 sets the semi-self-service mode immediately after starting the operation in the above-mentioned operation mode. As described later, in the semi-self-service mode, the operation on the store clerk side is not restricted as compared to the full-self-service mode” in ¶ 0049.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of U.S. 2019/0156314 (“Hata”).

Regarding Claim 2, Ogawa does not expressly teach the processor is configured to set whether or not points can be given to a total amount of the registered commodity according to the classification mode.
However, Hata teaches the processor is configured to set whether or not points can be given to a total amount of the registered commodity according to the classification mode (See “As a result, a privilege such as a discount is granted only to the commodity added to the order list from the schedule list, which means that different privileges are granted to the commodity added to the order list from the schedule list and to the other commodities, respectively” in ¶ 0069, “The way of granting the privilege can be arbitrarily changed. As an example, points may be granted only for the commodity identified by the commodity code associated with the flag in the set state” in ¶ 0076, and “a granting module configured to grant mutually different privileges for purchase of the commodities registered as the purchased commodities by the registration module depending on whether the commodity registered from the commodity list is contained in the commodities registered as the purchased commodities” in claim 1.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Ogawa and Hata to provide privileges based on a classification. Ogawa and Hata both teach classifications and Hata provides the additional use for these classifications (to signal/provide privileges).  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 3, Ogawa does not expressly teach the processor is configured to set whether or not a discount can be applied to a total amount of the registered commodity according to the classification mode.
However, Hata teaches the processor is configured to set whether or not a discount can be applied to a total amount of the registered commodity according to the classification mode (See “In Act 18, the processor 11 performs a discount processing. Specifically, the processor 11 sets a selling price in current transaction of the commodity identified by the commodity code associated with the flag in the set state to an amount obtained by reducing a predetermined discount amount or discount rate from a normal selling price of the commodity” in ¶ 0068 and “The content of discount in Act 18 in FIG. 3 can be arbitrarily changed. As an example, a predetermined discount amount may be reduced from the sum of the normal selling prices of all the commodities identified by the commodity codes associated with the flag in the set state. As another example, the discount may be performed only for a commodity that satisfies a predetermined condition among the commodities identified by the commodity codes associated with the flag in the set state” in ¶ 0075.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Ogawa and Hata to provide privileges based on a classification. Ogawa and Hata both teach classifications and Hata provides the additional use for these classifications (to signal/provide privileges).  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 9, Ogawa does not expressly teach the processor is configured to give points to a total amount of the registered commodity on a basis of the value of the classification flag, the value being set by the storage device, and apply a discount to the total amount of the registered commodity on the basis of the value of the classification flag, the value being set by the storage device.
However, Hata teaches the processor is configured to give points to a total amount of the registered commodity on a basis of the value of the classification flag, the value being set by the storage device, and apply a discount to the total amount of the registered commodity on the basis of the value of the classification flag, the value being set by the storage device (See “As a result, a privilege such as a discount is granted only to the commodity added to the order list from the schedule list, which means that different privileges are granted to the commodity added to the order list from the schedule list and to the other commodities, respectively” in ¶ 0069, “The content of discount in Act 18 in FIG. 3 can be arbitrarily changed. As an example, a predetermined discount amount may be reduced from the sum of the normal selling prices of all the commodities identified by the commodity codes associated with the flag in the set state. As another example, the discount may be performed only for a commodity that satisfies a predetermined condition among the commodities identified by the commodity codes associated with the flag in the set state” in ¶ 0075, “The way of granting the privilege can be arbitrarily changed. As an example, points may be granted only for the commodity identified by the commodity code associated with the flag in the set state” in ¶ 0076, and “a granting module configured to grant mutually different privileges for purchase of the commodities registered as the purchased commodities by the registration module depending on whether the commodity registered from the commodity list is contained in the commodities registered as the purchased commodities” in claim 1.).	
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Ogawa and Hata to provide privileges based on a classification. Ogawa and Hata both teach classifications and Hata provides the additional use for these classifications (to signal/provide privileges).  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688